DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloms et al. (US 2010/0115920).
In Reference to Claim 1
(See Bloms, Figure 1)
Bloms et al. (Bloms) discloses:

a deterioration estimator (64) that estimates a degree of deterioration of the catalyst (34) based on an operating state of the vehicle (See Bloms, Paragraphs [0030]-[0033]); 
a reuse setting unit (64) that sets a range of the degree of deterioration of the catalyst (34) as a reuse range of the catalyst (34) according to a usage of reuse of the catalyst (34) (See Bloms, Paragraphs [0030]-[0033]); and 
a reuse determining unit (64) that determines that the catalyst (34) is reusable in the reuse usage when the degree of deterioration of the catalyst (34) estimated by the deterioration estimator is within the reuse range set by the reuse setting unit (64). (See Bloms, Paragraphs [0030]-[0033])
The Examiner notes that the controller device of Bloms estimates the deterioration of the catalyst based on temperature and installation history and operation time and sets the remaining lifespan accordingly for re-usage in another system or discarding.

In Reference to Claim 3
(See Bloms, Figure 1)
Bloms discloses:
	wherein the deterioration estimator (64) estimates the degree of deterioration of the catalyst (34) based on at least one of an output accumulated time, a bed 

In Reference to Claim 4
(See Bloms, Figure 1)
Bloms discloses:
	wherein the deterioration estimator (64) further includes a deterioration learning unit that has machine-learned a calculation of the degree of deterioration of the catalyst (34) using the output accumulated time, the bed temperature accumulated time, the combustion accumulated time, and a degree of deterioration of a catalyst (34) as teacher data for each catalyst (34) of a plurality of the catalysts for learning  (See Bloms, Paragraph [0030] w/respect to memory), and 
wherein the deterioration learning unit (64) receives the output accumulated time, the bed temperature accumulated time, and the combustion accumulated time of a catalyst (34) as a target for which degree of deterioration is to be estimated and calculates the degree of deterioration of the catalyst (34) as the target for which degree of deterioration is to be estimated. (See Bloms, Paragraphs [0030] & [0032]-[0034]).

In Reference to Claim 5
(See Bloms, Figure 1)
Bloms discloses:
wherein the reuse evaluation system further includes a deterioration predictor that predicts a progress of the degree of deterioration of the catalyst corresponding to the accumulated time from any one of the accumulated times of the output accumulated time, the bed temperature accumulated time, or the combustion accumulated time, and the degree of deterioration of the catalyst estimated by the deterioration estimator. (See Bloms, Paragraphs [0030] & [0032]-[0034]).
The Examiner notes that the device of Bloms predicts the deterioration of the catalyst based on at least usage time and temperature.

In Reference to Claim 6
(See Bloms, Figure 1)
Bloms discloses:
	wherein the reuse setting unit sets a range of the degree of deterioration of the catalyst for each of a plurality of reuse usages, and wherein the reuse determining unit determines whether the catalyst is reusable based on the range of the degree of deterioration of the catalyst set for each of the plurality of reuse usages. (See Bloms, Paragraphs [0030] w/respect to history of service).

In Reference to Claim 7
(See Bloms, Figure 1)

	wherein the deterioration estimator estimates the degree of deterioration of the catalyst of each of the vehicles with respect to the catalysts of a plurality of the vehicles, and wherein the reuse evaluation system further includes a vehicle number specifying unit that identifies a vehicle including a catalyst determined to be reusable among the plurality of vehicles and a number of the vehicle. (See Bloms, Paragraphs [0030] w/respect to history of service).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloms et al. (US 2010/0115920) in view of Taglialatela-Scafati et al. (US 2006/0230821).
In Reference to Claim 2
Bloms discloses the claimed invention except:
	a misfire detector that detects a misfire of the engine, wherein when the misfire detector has detected the misfire of the engine, the reuse determining unit determines that the catalyst is unreusable.
	Taglialatela-Scafati et al. (Tag) discloses an engine and exhaust monitoring system. (See Tag, Abstract). Tag discloses a misfire detector that detects a misfire of the engine, wherein when the misfire detector has detected the misfire of the engine, the reuse determining unit determines that the catalyst is unreusable. (See Tag, Paragraphs [0007]-[0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added misfire detection, as both references are directed towards engine and exhaust monitoring systems. One of ordinary skill in the art would have recognized that detecting misfires would allow for determining that a catalyst has become damaged and non-reusable and no longer functioning. (See Tag, Paragraph [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tahnoose, Mendoza-Pinon, Yonushonis, Qi, Lewis, Remboski, Izutani show device in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746